Citation Nr: 0332853	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD


Dennis F. Chiappetta II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1985 to March 2000; his service included service in 
Southwest Asia during the Persian Gulf War.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Waco, Texas.  The veteran had 
also filed a notice of disagreement with the rating assigned 
for his service connected low back disability in that 
decision.  In September 2002 he withdrew the claim as to the 
rating for the low back disorder.  


REMAND

The veteran claims that he developed problems with his feet 
during service.   Service medical records dated in March 1987 
show that he was treated for swollen feet and complained of 
foot aches.  VA treatment records dated in April 2002 provide 
assessments of flat foot and onychomycosis.  On May 2002 VA 
examination bilateral pes planus and mild bilateral hallux 
valgus were diagnosed.  The examiner did not have the 
veteran's claims file (and presumably service medical 
records) available for review, and did not comment whether 
any current foot disorder was related to service.  With 
evidence treatment for bilateral foot problems of in service 
and the diagnosis of pes planus so soon after separation, an 
examination to determine the possibility of a nexus between 
current foot disability and service is indicated.  

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the Court provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was notified of pertinent provisions of the VCAA 
in correspondence dated in April 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§  5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in §3.159(b)(1) 
to respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the April 2002 VCAA letter advised the veteran that he 
had 30 days to provide additional information; however, the 
letter further informed him that he had up to one year to 
submit evidence.  In October 2002 the veteran also signed a 
statement acknowledging this.  As the claim is being remanded 
anyway, clarification of the time limit for submitting 
response to VCAA notice is proper.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should also be 
notified that notwithstanding any 
ambiguity in previous notifications, a 
year is afforded for response to VCAA 
notice.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his current bilateral foot 
condition.  His claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should determine 
the diagnosis(es) of the veteran's foot 
disorder(s) and provide an opinion as to 
whether it is at least as likely as not 
that such disorder(s) are related to 
service, including the foot problems 
noted and treated therein. 

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


